Mates, ’J.,
delivered the opinion of the court.
After the most careful review of this record, we feel compelled to differ from the chancellor in the conclusion reached by him that there was a contract of insurance. Of course, if no contract of insurance had been effected, there could be no recovery, and our view of this record is that Vinton M. Hand, deceased, who it is claimed had taken out an insurance policy for the sum of $1,500 in the Brotherhood of Locomotive Firemen, never effected any insurance, and therefore there was no right to recovery. We deem it needless to rehearse the testimony in this case, further than to say that, though Vinton M. Hand *900made application for insurance, it was never effected, because of the noncompliance by him with the regulations of the order.
Wherefore the decree appealed from is reversed, and the bill dismissed.